DETAILED ACTION
The present Office Action is responsive to the Amendment received on August 1, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-21, 39, and 43-68 are canceled.
Information Disclosure Statement
The IDS received on March 23, 2022 is proper and is being considered by the Examiner.
The IDS was received with the statement under 1.97(e)(1).

Claim Rejections - 35 USC § 112
The rejection of claims 32 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 1, 2022 is withdrawn in view of the Amendment received on August 1, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-38 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 has been amended to recite the phrase, “at least a second microfluidic channel is in fluid communication with … the outlet port”.
	Claim 22 preestablishes that the method involves a substrate having “a first microfluidic channel … being in fluid communication with inlet and outlet ports.” (note plural).
	Therefore, it is unclear which of the outlet ports, the second microfluidic channel is in fluid communication with.
	Claims 23-38 and 40-42 are indefinite by way of their dependency on claim 22.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-38 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.

    PNG
    media_image1.png
    429
    979
    media_image1.png
    Greyscale
Claim 22 has been amended to reflect an alternative embodiment depicted in Figure 7C (reproduced below):
As shown, channel 710 corresponds to the first microfluidic channel and channel 708 corresponds to the second channel.
I – No support for “at least a second channel”:
	The application as filed does not have written support for the above configuration of the device which has the potential of having more than one second channel.  This is because Applicants have amended claim 22 to specifically become drawn to the device which is configured differently from that which was previously claimed, which did not require the presence of a second channel which is filled an immiscible fluid.

    PNG
    media_image2.png
    478
    747
    media_image2.png
    Greyscale
As shown below (from Figure 1), previous to the present amendment, the claimed method employed a substrate having at least one microfluidic channel, which could be multiple channels as shown herein.  However, the immiscible fluid was filled into the same microfluidic channel.  There was never a second dedicated channel (i.e., second microfluidic channel) through which an immiscible fluid is introduced.  In addition, this embodiment does not support for the configuration wherein the second microfluidic channel existing in parallel configuration as required in the presently amended phrase, “such that at least a portion of the first and second microfluidic channels are parallel to each other with a plurality of sample traps disposed there-between”.
The only configuration which is supported by Applicants’ disclosure is that which is depicted in Figure 7C.  This configuration only comprises a single second microfluidic channel that is filled with an immiscible fluid.
II – No support for sample traps being centerline offset (claim 26):
	As shown in Figure 7C above, the sample channel and the sample traps located do not have a centerline offset arrangement (see below portion shown):

    PNG
    media_image3.png
    418
    710
    media_image3.png
    Greyscale
	Note that the channel connected to the sample inlet (702) is connected to the sample traps (circular elements), which do not have any opposing traps which are located on the opposite side of the channel.  In addition, the structure shown with the 2nd and 3rd row of sample traps located with the sample channel located between does not show that they are arranged in centerline offset position as depicted in Figure 1(D).
III – No support for vertical traps configuration (claim 27):
	The application as filed does not have support for the above configuration of the device having a vertical trap configuration.  This is because the configuration now embraced by the claims as represented in Figure 7C does not allow for the sample to fill from the channel’s top to the traps located on the bottom, but rather requires that the channel flow past the channel on the side opening of the sample traps, with its continued filling of additional traps on the successive rows occurring via the side opening.  
	In fact, the only location on which the vertical filling configuration is supported is in array format wherein the entirety of the sample traps are filled with sample liquid via an inlet which enters the entire surface of the arrayed sample traps (see Figure 15A 
    PNG
    media_image4.png
    500
    540
    media_image4.png
    Greyscale
below):

    PNG
    media_image5.png
    125
    562
    media_image5.png
    Greyscale
In addition, lack of description is further supported by the absence of a second, separate microfluidic channel through which an immiscible fluid is introduced as the vertical filling arrangement employs the same channel through which both the sample and the immiscible liquids are introduced (see below):




	Claims 23-38 and 40-42 include new matter by way of their dependency on claim 22.
Therefore, the claims include new matter which must be removed.


Claim Rejections - 35 USC § 103
The rejection of claims 22-25, 28-31, 34, 36, 38-42, and 68 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view of Yue et al. (US 2007/0014695 A1, published January 18, 2007), made in the Office Action mailed on February 1, 2022 is withdrawn in view of the Amendment received on August 1, 2022.
 The rejection of claims 26 and 27 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view of Yue et al. (US 2007/0014695 A1, published January 18, 2007) as applied to claims 22-25, 28-31, 34, 36, and 38-42 above, and further in view of Lee et al. (US 2015/0090674 A1, published April 2, 2015), made in the Office Action mailed on February 1, 2022 is withdrawn in view of the Amendment received on August 1, 2022.
The rejection of claims 32, 33, and 37 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view of Yue et al. (US 2007/0014695 A1, published January 18, 2007) as applied to claims 22-25, 28-31, 34, 36, and 38-42 above, and further in view of Kosak et al. (US Patent No. 5,643,764, issued July 1997) made in the Office Action mailed on February 1, 2022 is withdrawn in view of the Amendment received on August 1, 2022.

The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Lavenberg et al. (US 2015/0352552 A1, published December 10, 2015) in view of Yue et al. (US 2007/0014695 A1, published January 18, 2007) as applied to claims 22-25, 28-31, 34, 36, and 38-42 above, and further in view of Mukherjee et al. (US 2013/0338194 A1, published December 2013), made in the Office Action mailed on February 1, 2022 is withdrawn in view of the Amendment received on August 1, 2022.
Conclusion
	No claims are allowed. 

    PNG
    media_image6.png
    967
    675
    media_image6.png
    Greyscale
	Claims are free of prior art.
	Unger et al. (US 2003/0138829, published July 24, 2003, cited in IDS) teach a device having a configuration reproduced (Figure 15). The device comprises an inlet 1510 connected to a first microfluidic channel 1506 comprising a plurality of reaction regions 1508 (i.e., sample traps), each of which are filled in succession as the sample is flowed through.  The device also comprises a second inlet (1524) and a second microfluidic channel (1520).  However, the second microfluidic channel is not fluidly connected to each of the sample.  Rather they second microfluidic channel serves as valves to restrict the reagents in each of the reaction regions 1508 by preventing flow and isolating each of the reaction regions:
“device 1500 generally consists of a sample region 1502 [shown as 502] and a control region 1504 [shown as 504].  Sample region 1502 contains three hundred and forty-one 1 nl reaction sites 1508 represented by the rectangles arrayed along flow channel 1506, which includes inlet via 1510 and outlet via 1512 … A network control lines 1522 isolate each reaction site 1508 … when sufficient pressure is applied to inlet via 1524” (section [0263])

“[o]verlaying the branch flow channels 206 is a control channel 210 that is separated from the branch flow channels 206 by membranes 212 to deflect into the branch flow channels 206 (i.e., to function as a valve), thus enabling each of the reaction sites 208 to be isolated from the other reaction sites” (section [0100]1)
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 6, 2022
/YJK/
	

  			
	
	
	
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This section describes a different device configuration of Figure 2.  However, the cited section explains how the control lines are used to create and isolate each of the plurality of reaction sites of all the disclosed devices including the device of Figure 15.